DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 17, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 21 and 22 have been amended; claims 18-20 are canceled; and claims 6, 16 and 17 are withdrawn from further consideration. Accordingly, claims 1-17 and 21-23 are pending in this application, with an action on the merits to follow regarding claims 1-5, 7-15 and 21-23.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “quad-axial material” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that new Fig. 14 has been added by Applicant, but this new figure does not appear to show a quad-axial material, as best as can be understood from the disclosure.  Fig. 14 depicts a tri-axial material.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dojan (USPN 8,631,589) in view of Beers (US 2015/0047230).
portion (lower region #17 in Figs. 1 and 2 depict a footbed coupling “portion” inasmuch as has been structurally defined in the claim; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); an outer layer having an inner surface and an outer surface (in Fig. 10C, layer #44 is an outer layer; layer #44 includes an inner surface directed towards the interior of the upper and an opposing outer surface directed away from the interior of the upper), the outer layer extending in a first axis of orientation linearly from the eyestay to the footbed coupling portion (Fig. 10C); and a floating textile layer having an inner surface and an outer surface (layer #43 in Fig. 10C is a floating textile layer (Col. 7, Line 66 through Col. 8, Line 12); layer #43 includes an inner surface directed towards the interior of the upper and an opposing outer surface directed away from the interior of the upper), and comprising a multi-axial material having fibers extending along varied axes of orientation (Dojan teaches that layer #43 can include any generally two-dimensional material, including textiles such as non-woven fabrics (Col. 7, Line 66 through Col. 8, Line 12); non-woven fabrics have fibers that are randomly oriented, which includes “fibers extending along varied axes of orientation”, as claimed), the outer surface of the floating textile layer being fixedly coupled with the inner surface of the outer layer at the eyestay and at the footbed coupling portion (Fig. 10C; Col. 7, Lines 29-37 describe how relative layers are attached at the lacing region #16 and lower region #17 (i.e. eyestay and footbed coupling portion), but are unsecured in the area therebetween to allow the tensile strands housed therein to be loosely bound), wherein the floating textile layer extends in a second axis of orientation linearly from the eyestay to the footbed coupling portion (Fig. 10C), wherein the first axis of orientation is aligned in a same direction with the second axis of orientation (layers #44 (i.e. outer layer) and #43 (i.e. floating textile layer) are both aligned in the same direction from the eyestay to the footbed coupling portion). Dojan teaches that the base and cover layers #43/44 can be formed from generally any material, including textiles, polymer sheets, non-wovens, wovens, knits and meshes (Col. 7, Line 66 through Col. 8, Line(s) 12 and 30-32; Col. 3, Lines 33-38 describe that various portions of the upper #30 can be formed from textiles), but Dojan is silent to specifically disclosing the elastic material properties in a manner where it can be definitely stated that an apparent elongation of the floating textile layer along the second axis of orientation is less than an apparent elongation of the outer layer along the first axis of orientation in response to an independently applied, equal tensile force.
Beers teaches a shoe upper that can include two or more material layers, including an inner layer (locationally, the inner layer is analogous to the layer #43 of Dojan, which is the floating textile layer) and an outer layer (locationally, the outer layer is analogous to the layer #44 of Dojan, which is the outer layer), wherein the inner layer could be less elastic than the outer layer (Para. 0050 of Beers; i.e. the inner layer being less elastic than the outer layer is equivalent to the inner layer having a lower apparent elongation than the outer layer in the same direction in response to an independently applied, equal tensile force, with “apparent elongation” being a material property).
is less elastic than an outer layer (cover layer #44 in Fig. 10C; serving as the outer layer), the apparent elongation of the floating textile layer (along the second axis of orientation) would be less than the apparent elongation of the outer layer along the first axis of orientation in response to an independently applied, equal tensile force (i.e. the first and second axes of orientation are described as being in the same direction in the claim language).

Regarding claim 3, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed such that the footbed coupling portion is a portion of a rand of the shoe upper (Figs. 1 and 2 show the portion of a rand of the upper).
Regarding claims 8 and 9, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed such that the floating textile layer is fixedly coupled with the outer layer by [bonding (claim 8) / stitching (claim 9)] (Col. 3, Lines 33-37 describe that various portions of the upper are joined by stitching or bonding).
Regarding claim 10, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed such that the floating textile layer is substantially only fixedly coupled with the outer layer at the eyestay and at the footbed coupling portion (Fig. 10C; Col. 7, Lines 29-37 describe how relative layers are attached at the lacing region #16 and lower region #17 (i.e. eyestay and footbed coupling portion), but are unsecured in the area therebetween to allow the tensile strands housed therein to be loosely bound; Examiner notes that the limitation “substantially only fixedly coupled” does not effectively require that the floating textile layer and outer layer are “only fixedly coupled” at the eyestay and footbed coupling portion, due to the broadening term “substantially” in the claim).
Regarding claim 11, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed such that the eyestay includes a plurality of eyelets (apertures #33 are eyelets; Figs. 1 and 2).
Regarding claim 13, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed such that the floating textile layer is comprised of a quad-axial material, a tri-axial material, or a 
Regarding claim 14, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed such that it further comprises a lining affixed to the inner surface of the floating textile layer (Fig. 10C; layer #46 is a lining that is affixed to the inner surface of the layer #43 (i.e. floating textile layer)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dojan in view of Beers as applied to claim 1 above, and further in view of Terlizzi et al. (hereinafter “Terlizzi”) (US 2006/0196079).
Regarding claim 2, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed the teach all the limitations of claim 1, as set forth above, and teaches that the outer layer comprises at least one selected from polyurethane, leather, cast urethane, or digitally printed urethane (Col. 3, Lines 33-35 describe that various portions of the upper can be formed from leather or synthetic leather).  However, in light of the modification detailed with respect to addressing claim 1 above, the base layer #43 (i.e. floating textile layer) is less elastic than the cover layer #44 (i.e. outer layer), and Dojan is silent to the types of synthetic leather including elastic/stretchable leather.
Terlizzi teaches a shoe with an upper that can be formed from stretchable leather (Paras. 0006 and 0050 of Terlizzi).
.
Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dojan in view of Beers as applied to claim 1 above, and further in view of Lacorazza et al. (hereinafter “Lacorazza”) (US 2008/0083138).
Regarding claims 4, 5 and 7, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed to teach all the limitations of claim 1, as set forth above, and Dojan teaches that the floating textile layer has medial and lateral rand edges and an eyestay edge (medial and lateral rand edges are constituted by bottom edge of base layer #43 (i.e. floating textile layer) in Fig. 10C, and along lower region #17 in Figs. 1 and 2; eyestay edge is constituted by top edge generally where the lacing region #16 is located in Figs. 1 and 2, corresponding to top edges in Fig. 10C of base layer #43 (i.e. floating textile layer)), wherein at least one of the toe edge, the lateral rand edge, the medial rand edge, and the eyestay edge of the floating textile layer is reinforced with a bonding material (Col. portion and a heel counter (see Figs. 1 and 2 of Dojan, which illustrate a portion of the upper that covers the toes when worn; Col. 3, Lines 52-55 disclose that the upper can incorporate a heel counter), but is silent to the floating textile layer having a toe edge and a heel edge (claim 4), wherein the toe edge of the floating textile layer terminates at a position rearward of a forwardmost end of the toe box portion of the shoe upper (claim 5), wherein the heel edge of the floating textile layer is forward of a forwardmost edge of the heel counter of the shoe upper (claim 7).
Lacorazza teaches a shoe upper that is segmented, diving the shoe upper into a front panel #312, a mid-section panel #314, and a rearfoot panel #316.  The mid-section panel includes an eyestay edge, a toe edge, and a heel edge (Fig. 3 of Lacorazza).  The panels are separated by intermediate stretchable expansion joints to allow the upper to mimic relative movement of the wearer’s bone structures during use by the wearer (Abstract and Para. 0028 of Lacorazza).  The mid-section panel’s toe edge terminates rearward of a forwardmost end of the forefoot panel (i.e. toe box portion) and the mid-section panel’s heel edge is forward of a forwardmost edge of the heel panel (i.e. heel counter).
Modified Dojan and Lacorazza teach analogous inventions in the field of shoe uppers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have divided the upper into three distinct sections, in order to allow the upper to flex in a mimicking fashion relative to the wearer’s foot, for a more natural motion during use of the shoe (as taught by portion and the heel edge being forward of a forwardmost edge of the heel counter.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dojan in view of Beers as applied to claims 1 and 11 above, and further in view of Mateo (US 2011/0258881).
Regarding claim 12, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed to teach all the limitations of claims 1 and 11, as set forth above, and teaches that the concept of embroidering components is known in the art (Col. 10, Line 48; Col. 11, Lines 9-10 of Dojan), but is silent to specifying whether the apertures #33 (i.e. eyelets) are embroidered as recited in claim 12.
Mateo teaches that it is known to reinforce holes in a tongue of a shoe upper by embroidering the perimeter of the holes (Para. 0045 of Mateo).
Modified Dojan and Mateo teach analogous inventions in the field of shoe uppers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to embroider the perimeter of the apertures #33 in Dojan, as taught by Mateo, in order to reinforce the apertures to resist mechanical failure from pulling or frictional forces of the laces being used within the apertures, as is known in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dojan in view of Beers as applied to claims 1 and 14 above, and further in view of Adami et al. (hereinafter “Adami”) (US 2014/0237858).
Regarding claim 15, the modified shoe upper of Dojan (i.e. Dojan in view of Beers, as explained above with respect to independent claim 1) is disclosed to teach all the limitations of claims 1 and 14, as set forth above, and teaches that the layer #46 (i.e. lining) can include a polymer foam (Col. 10, Line 41 of Dojan), but is silent to what type of polymer foam is used, and it cannot be definitively stated that an apparent elongation of the floating textile layer is less than an apparent elongation of the lining in response to an equal tensile force applied to each of the floating textile layer and the lining along a same axis of orientation (i.e. it cannot be stated that Dojan discloses that the polymer foam layer #46 (i.e. lining) is more elastic than the base layer #43 (i.e. floating textile layer)).
Adami teaches a shoe with an upper that can include an elastic foam liner to preserve elastic qualities of the upper in unreinforced areas (Para. 0073 of Adami).
Modified Dojan and Adami teach analogous inventions in the field of shoe uppers with foam linings.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used an elastic foam as the material of choice for the foam lining layer #46 in Dojan, as taught by Adami, in order to provide the wearer’s foot with a known type of polymer foam that can cushion the sides of the foot in user for added comfort, as is known in the art.  As a result of the modification of Dojan, the lining would be an elastic foam that would be obvious to have had a greater elasticity than the base layer #43, which is stated to be .
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dojan in view of Kirk et al. (hereinafter “Kirk”) (US 2015/0052778).
Regarding independent claim 21, Dojan discloses a shoe upper (#30; Fig. 10C embodiment) comprising: an eyestay (lace region #16; Figs. 1 and 2 perspectives); a footbed coupling portion (lower region #17 in Figs. 1 and 2 depict a footbed coupling “portion” inasmuch as has been structurally defined in the claim; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); an outer layer having an inner surface and an outer surface (in Fig. 10C, layer #44 is an outer layer; layer #44 includes an inner surface directed towards the interior of the upper and an opposing outer surface directed away from the interior of the upper); and a floating textile layer having an inner surface and an outer surface (layer #43 in Fig. 10C is a floating textile layer (Col. 7, Line 66 through Col. 8, Line 12); layer #43 includes an inner surface directed towards the interior of the upper and an opposing outer surface directed away from the interior of the upper), the outer surface of the floating textile layer being fixedly coupled with the inner surface of the outer layer at the eyestay and at the footbed coupling portion (Fig. 10C; Col. 7, Lines 29-37 describe how relative layers are attached at the lacing region #16 and lower region #17 (i.e. eyestay and footbed coupling portion), but are unsecured in the area therebetween to allow the tensile strands housed portion.
Kirk discloses a material that can be used in a shoe upper, the material including a textile reinforcement layer #20 that can be formed from a tri-axial fabric, wherein there are three sets (#215/225/235) of yarns made of fibers (Para. 0082 of Kirk), wherein the three sets of yarns each are respectively composed of parallel yarns (#211-213; #221-223; #231-233), wherein each set of yarn is oriented in a different axis (see Figs. 3 and 7a of Kirk).
Dojan and Kirk teach analogous inventions in the field of multi-layered footwear uppers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the textile reinforcement layer #20 material of Kirk as the material of choice for the layer #43 of Dojan in order to provide the shoe with additional support via the tri-axial fabric, which portion (under an assumption that Fig. 3 depicts a vertical, upright orientation representative of the textile layer #20 as arranged in the shoe upper, at least sets #215 and #225 have an orientation that would extend vertically from the eyestay to the footbed coupling portion; if Applicant argues that Fig. 3’s orientation cannot be assumed to be the orientation is it would be in the shoe upper, then Examiner notes that the fabric could be turned in any rotational amount and still involve at least a first set of fibers that would extend from the eyestay to the footbed coupling portion; Kirk further discloses that the yarns could be a monofilament (Para. 0082), which is a fiber itself that would extend entirely from one edge of the fabric to the other edge opposite from the ends of the monofilament itself).

Regarding claim 22, the modified shoe upper of Dojan (i.e. Dojan in view of Kirk, as explained with respect to claim 21 above) is disclosed such that the first set of fibers extend parallel to one another (see Figs. 3 and 7a of Kirk, which represent the relative 
Regarding claim 23, the modified shoe upper of Dojan (i.e. Dojan in view of Kirk, as explained with respect to claim 21 above) is disclosed such that the first set of fibers restrain elongation along the first axis of orientation (Kirk teaches that the fibers can be formed from several relatively rigid materials, including aramids, UHWMPE, among others; Examiner notes that any yarn material can restrain elongation up to at least some point of extension before breaking).
Response to Arguments
Applicant's arguments filed in the May 17, 2021 response have been fully considered but they are not persuasive.
Drawing objections
Examiner notes that new Fig. 14 remedies all issues detailed in the Non-Final Office Action mailed on February 16, 2021, except for the subject matter of a “quad-axial material” which is still absent from the drawings (new Fig. 14 only shows a tri-axial material).
35 U.S.C. 103 rejections
Applicant argues the following statements, with respect to independent claim 1:
“[1] In the above passage from the Office Action, it appears that the Office is asserting that FIG. 10C of the Dojan reference depicts that the tensile strands (reference numeral 42) are located between layers 43 and 44, and that the Examiner is substituting the less-elastic layer of the Beers reference in place of layer 43 of the Dojan reference. Rather than adding a have combined the material of the Beers reference to take the place of layer 43 of the Dojan reference. Applicant’s representatives respectfully disagree that the aforementioned combination of the Beers and Dojan references would render independent claim 1 obvious.
For example, MPEP § 2143.03(VI) states that, "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." After review of the rejections set forth in the Office Action of February 16th, 2021, it is respectfully submitted that the Dojan reference does indeed teach away from the combination with the Beers reference. More specifically, it is respectfully submitted that the Dojan reference “teaches away” from replacing layer 43 of the Dojan reference with the material of Beers reference. For example, the Dojan reference specifically states that reducing the overall mass of the article of footwear is one of the objectives of the invention described in the Dojan reference.
…
[2] After review of the both the Dojan and Beers references, it is respectfully submitted that there is no teaching, suggestion or motivation to replace the tensile strands, as taught within the Dojan reference, with an entirely separate layer, as taught within the Beers reference, as doing so would destroy Dojan’s motivation to create an article of footwear having a minimized amount of mass. In other words, it is respectfully submitted that the Dojan reference teaches away from utilizing an entirely new layer for preventing stretch in certain directions, as adding an entirely new layer would increase the amount of mass or material needed within the article of footwear. This concept is currently claimed in independent claim 1, and thus, for the reasons discussed above, it is respectfully submitted that the combination of the Dojan and Beers references does not form a prima facie case of obviousness of independent claim 1.” (emphasis added)
With respect to [1] above, Examiner confirms and is in agreement with Applicant’s assessment of the Dojan reference.  However, the characterization of the 35 
The language of the combination and the motivation of the rejection states: It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized a less elastic textile material as the non-woven material of choice for the layer #43 in Dojan as compared to an outer layer being more elastic, as taught by Beers, for a variety of potential reasons, including (but not limited to) allowing the outer layer #44 to have more elasticity to flex around and house the underlying tensile strands #42, while providing increased rigidity and stability to the base layer #43 to maintain the shape of the upper as a whole, and further since Dojan does disclose that it can be beneficial to “rigidify or otherwise stabilize the textile material of base layer #43 during the manufacturing process of element #40” (i.e. tensile strand element) (Col. 9, Lines 22-26 of Dojan).  The specific material of Beers is not actually being incorporated into Dojan as the replacement for the inner layer #43 of Dojan in the modification.
Further, Examiner notes that the act of causing the inner layer to be less elastic than the outer layer (i.e. the actual modification being made to Dojan’s upper in view of the teachings of Beers) would not necessarily cause the mass of the upper to be increased.  The modification does not specifically require any additional material to be added that would result in a net gain in mass.
With respect to [2] above, Applicant’s argument is not commensurate with the manner in which the modification has been described.  The tensile strands #42 of Dojan are not being “replaced…with an entirely separate layer” as Applicant contends.  The modification as described does not involve “utilizing an entirely new layer for preventing stretch in certain directions” nor does it involve “adding an entirely new layer [that] would increase the amount of mass or material needed within the article of footwear”, as Applicant argues.
Accordingly, the 35 U.S.C. 103 rejection of independent claim 1 is maintained.
Examiner notes that Applicant’s only arguments with respect to the 35 U.S.C. 103 rejections of dependent claims 2-5 and 6-15 are based on their dependency from independent claim 1, and no specific arguments are made regarding the specific subject matter of the respective dependent claims.  Applicant again argues in each of sections II, III, IV and V of their Remarks (i.e. the sections attributed to claims 2-5 and 6-15) that the references provide no motivation “for replacing the tensile strands…with an entirely separate layer”, which, as noted above, is not commensurate with the actual modification being made to Dojan in view of Beers.  Accordingly, these rejections are maintained.

Applicant argues the following statements, with respect to independent claim 21:
“It is respectfully submitted that the Dojan reference teaches away from the Kirk reference. For example, MPEP § 2143.03(VI) states that, "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." [3] More specifically, it is respectfully submitted that the Dojan reference “teaches away” from replacing layer 43 of the Dojan reference with the material of the Kirk reference. For example, the 
…
[4] After review of the both the Dojan and Kirk references, it is respectfully submitted that there is no teaching, suggestion or motivation to replace the tensile strands, as taught within the Dojan reference, with an entirely separate layer, as taught within the Kirk reference, as doing so would destroy Dojan’s motivation to create an article of footwear having a minimized amount of mass. In other words, it is respectfully submitted that the Dojan reference teaches away from utilizing an entirely new layer for preventing stretch in certain directions, as adding an entirely new layer would increase the amount of mass or material needed within the article of footwear.” (emphasis added)

With respect to [3] above, the language of the combination and the motivation of the rejection states: It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the textile reinforcement layer #20 material of Kirk as the material of choice for the layer #43 of Dojan in order to provide the shoe with additional support via the tri-axial fabric, which Kirk discloses can be formed form high strength yarns such as aramid, UHMWPE, among others (Para. 0082 of Kirk).  This modification involves the substitution of a material with additional support (taught by Kirk, and desired by Dojan; Dojan discloses that it can be beneficial to “rigidify or otherwise stabilize the textile material of base layer #43 during the manufacturing process of element #40” (Col. 9, Lines 22-26 of Dojan), wherein element #40 includes the base layer #43) into Dojan’s upper as the material of choice for the inner layer #43.  Nothing about the modification suggests that an undue net increase in mass of the shoe upper would result from the modification, since no “additional” layer is being simply “added” to the upper.
With respect to [4] above, Applicant’s argument is not commensurate with the manner in which the modification has been described.  The tensile strands #42 of Dojan are not being “replaced…with an entirely separate layer” as Applicant contends.  The modification as described does not involve “utilizing an entirely new layer for preventing stretch in certain directions” nor does it involve “adding an entirely new layer [that] would increase the amount of mass or material needed within the article of footwear”, as Applicant argues.
Accordingly, the 35 U.S.C. 103 rejection of independent claim 21 is maintained.
Examiner notes that Applicant’s only arguments with respect to the 35 U.S.C. 103 rejections of dependent claims 22 and 23 are based on their dependency from independent claim 21, and no specific arguments are made regarding the specific subject matter of the respective dependent claims.  Accordingly, these rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732